DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-11 and 13 in the reply filed on 5/10/2022 is acknowledged.
Claims 14-15, 17, and 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-13  of copending Application No. 16/094050 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, ‘050 claim 1 provides a separation device including a sheet flow separation chamber and a magnetic array, the chamber disposed with a bottom surface adjacent the magnetic array (i.e. on top of the magnetic array); the chamber including entrance and exit openings.
Regarding claims 2-3, ‘050 claim 1 further provides high gradient field lines to result in strong separation forces. With respect to intersection of the field lines, either inherently and/or obviously such intersection occurs in the field lines of a magnetic array. Further evidence to this effect may be found for instance with the checkerboard arrangement of ‘050 claims 7-8.
Regarding claim 4, ‘050 claim 4 provides wedge magnets with flow perpendicular thereto.
Regarding claim 5, ‘050 claim 5 anticipates the claim and presents identical subject matter.
Regarding claim 6, ‘050 claim 6 provides 1-100 magnets in the array with lengths of 1cm - 1.5m.
Regarding claims 7-8, ‘050 claims 7-8 anticipates the claim and presents identical subject matter.
Regarding claims 9-10, ‘050 claims 9-10 anticipate the claims and provide the particular rare earth magnet alloys.
Regarding claim 11, ‘050 claims 11-12 teaches the use of electromagnets including coil loops and solenoids.
Regarding claim 13, ‘050 claim 13 renders obvious the claim by providing the particular flor rate as an overlapping range.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claim(s) 5 is/are objected to because of the following informalities:  In claim 5, line 3, “…is perpendicular the length...” is recommended to be corrected to “…is perpendicular to the length…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-3, the recitation of ‘high gradient field lines’ renders the claims indefinite. It is unclear what type of field is being described. Are these magnetic field lines or some other field? Correction with “high gradient magnetic field lines” or similar language is suggested.
Regarding claim 8, the recitation of “the magnetic checkerboard array” lacks proper antecedent basis. Basis is found in claim 7, not claim 5. 
Regarding claim 10, the recitation of “the rare earth metal is selected rom the group consisting of: Neodymium-Iron-Born…” renders the claims indefinite. The listed Markush grouping is not a list of rare earth metals but rather a list of rare earth metal alloys; specifically rare earth magnet alloys. Some correction options include: amending claims 9-10 to state “rare earth magnet material” or “rare earth metal alloy” or similar language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 9-10, and 13 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Sorensen et al. (USP 4,910,148).
Regarding claim 1, Sorensen et al. discloses in at least figure 1, a separation device (title/abstract), comprising: 
a magnetic array (MP), and 
a sheet-flow separation chamber having one or more entrance openings and one or more exit openings, wherein the sheet-flow separation chamber is disposed on top of the magnetic array, under the magnetic array, on a side of the magnet array, or a combination thereof, wherein the sheet-flow separation chamber is configured so that the magnetic particles in a fluid are separated as the fluid flows across the sheet-flow separation chamber from the entrance opening to the exit opening (chamber, BP with entrance/exit ports 4, 5, 6 disposed on top of magnetic array MP).
Regarding claims 2-3, Sorensen further provides wherein the magnetic array is configured to generate multiple, intersecting, high gradient field lines that result in strong separation forces applied to the magnetic particles (C3/L1-35; note configuration of magnets at least in figure 1; the field lines necessarily overlap, i.e. intersect from each magnet).
Regarding claim 5, Sorensen further provides wherein the magnetic array is a magnetic block array comprising a plurality of block magnets, wherein the flow direction of the fluid is perpendicular the length of each block magnet (see Sorensen in figure 1, flow is parallel to the horizontal plane in this configuration; accordingly it is perpendicular to a length of the overall magnet array, thus the length of the blocks).
Regarding claim 7, Sorensen further provides wherein the magnetic array is a magnetic checkerboard array comprising a plurality of block magnets (see magnets in figure 1; note claims do not require ‘square’ or equal length side blocks).
Regarding claims 9-10, Sorensen further provides magnets of the magnetic array of samarium-cobalt (C3/L10-15)
Regarding claim 13, Sorensen provides the device as claimed. With respect to the limitation “wherein flow of the fluid in the sheet-flow separation chamber is about 1 to 10 liters per minute”, the device of Sorenson is capable of operating under that flow condition. The manner of operating the device does not differentiate apparatus claim from the prior art. Note also MPEP 2114 II.
Claim(s) 1, 11, and 13 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Cheng et al. (US 2002/0076825).
Regarding claims 1 and 11, Cheng et al. discloses in at least figures 1e, 2a, a separation device (title/abstract), comprising: 
a magnetic array (magnetic layer in figure 1e with plurality of electromagnetic units, note description of units at [0089]), and 
a sheet-flow separation chamber having one or more entrance openings and one or more exit openings, wherein the sheet-flow separation chamber is disposed on top of the magnetic array, under the magnetic array, on a side of the magnet array, or a combination thereof, wherein the sheet-flow separation chamber is configured so that the magnetic particles in a fluid are separated as the fluid flows across the sheet-flow separation chamber from the entrance opening to the exit opening (see chamber in figure 2a with inlet on left, outlet on right; clearly disposed on top of the magnetic array).
Regarding claim 13, Cheng provides the device as claimed. With respect to the limitation “wherein flow of the fluid in the sheet-flow separation chamber is about 1 to 10 liters per minute”, the device of Cheng is capable of operating under that flow condition. The manner of operating the device does not differentiate apparatus claim from the prior art. Note also MPEP 2114 II.
Claim(s) 1-4, and 13 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Dolan et al. (USP 5,985,153).
Regarding claims 1 and 4, Dolan et al. discloses in at least figures 5a-b, 8, a separation device (title/abstract), comprising: 
a magnetic array (magnets 23/24) comprising a plurality of wedge magnets (see tapered magnets 23/24), and 
a sheet-flow separation chamber having one or more entrance openings and one or more exit openings, wherein the sheet-flow separation chamber is disposed on top of the magnetic array, under the magnetic array, on a side of the magnet array, or a combination thereof, wherein the sheet-flow separation chamber is configured so that the magnetic particles in a fluid are separated as the fluid flows across the sheet-flow separation chamber from the entrance opening to the exit opening (chamber 10, openings 16a/b); 
wherein a length of the magnets is perpendicular to the flow direction of the system (e.g. length of the magnets into the page).
Regarding claims 2-3, Dolan further provides intersecting high gradient lines (see figure 8, magnetic field lines).
Regarding claim 13, Dolan provides the device as claimed. With respect to the limitation “wherein flow of the fluid in the sheet-flow separation chamber is about 1 to 10 liters per minute”, the device of Cheng is capable of operating under that flow condition. The manner of operating the device does not differentiate apparatus claim from the prior art. Note also MPEP 2114 II.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (USP 4,910,148).
Regarding claim 6, Sorensen further provides wherein the magnetic array comprises 1 to 100 magnets (note e.g. figure 1 illustrating approximately 40 magnets). Sorensen does not expressly describe the length of the magnets to be about 1 cm to 1.5 m. Sorensen does provide adaptability of the device based on fluid vessel/chamber treated (C1/L60-66, C3/L55-62). It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have chosen magnets sized from 1.0cm to 1.5m for the purpose of choosing the optimal magnet size for easy adaptability of the device while providing suitable magnetic strength for the application. The particular size of the magnets is not established as providing an unexpected benefit or result. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 8, Sorensen further provides wherein the magnetic checkerboard array comprises 4 to 10000 checkerboard areas (e.g. magnets) (note e.g. figure 1 illustrating approximately 40 magnets). Sorensen does not expressly describe the length of the magnets to be about 2 mm to 10 cm. Sorensen does provide adaptability of the device based on fluid vessel/chamber treated (C1/L60-66, C3/L55-62). It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have chosen magnets sized from 2.0.m to 10cm for the purpose of choosing the optimal magnet size for easy adaptability of the device while providing suitable magnetic strength for the application. The particular size of the magnets is not established as providing an unexpected benefit or result. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dobson (US 2019/0126288), disclosure by the inventor(s) appears generally relevant, note in particular figure 1.5a.
Humphries et al. (US 2007/0182517) is of general interest to wedge configurations. Note figure 3, pole tips (124) of the magnet array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/           Primary Examiner, Art Unit 1759